Dear Mr. Kling:
We received your request for an opinion regarding the use of funds for advertising by the Cypress Black Bayou Recreation and Water Conservation District (hereafter referred to as "District").
Pursuant to La.R.S. 38:2603, the District is a political subdivision of the state of Louisiana whose purpose is to develop its wealth and natural resources by the conservation of water for agricultural, municipal, recreational, commercial, industrial, and sanitary purposes.  This statute further provides that the District shall have, "  all powers necessary for it to carry out the objects for which it was created."
In light of the above, it is our opinion that the District is authorized to expend the funds at issue for advertisement if it finds that such will assist it in carrying out the objects for which it was created.
We trust this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  April 8, 2002